DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has canceled claims 1 and 3-21. Claims 22-33 are pending.
The amendments to the claims have necessitated new claim objections. See claim objections below for details.
The amendments to the claims have necessitated new rejections under 112(b). See rejections below for details. 
The amendments to the claims have necessitated new prior art rejections over Hays (US 5,132,025). See prior art rejections below for details.

Applicant has made amendments to the drawings. The amended drawings are objected to.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/2022, with respect to the drawing objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the drawings have overcome the drawing objections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the drawings have been found to necessitate new drawing objections. See drawing objections below for details.

Applicant’s arguments, see Remarks, filed 7/1/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that new claims 22-33 are allowable over the prior art relied upon in the previous Office Action. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate prior art rejections over newly cited reference Hays (US 5,132,025). See prior art rejections below for details.

	The following are new objections. 
Drawings
	The drawings are objected to.
	Examiner had previously objected to Figures 3-5 due to them containing a large number of labels which were so small such as to be illegible. Examiner suggested overcoming said previous objection by enlarging Figures 3-5 so as to have sufficient size and/or resolution so as to make out the labels on said Figures.
In response to Examiner’s objections, Applicant enlarged the Figures, such that Figures 3-5 are now each distributed over multiple pages. However, in amending the drawings, Applicant has also removed the majority of the labels which were previously present, and which formed the basis for Examiner’s previous objections.
Consequently, the amended drawings are now more difficult to interpret in that they are each now distributed over multiple pages, while simultaneously lacking any numerals labeling the many flow paths which span multiple ones of said pages. In other words, the amended drawings, by virtue of being split across multiple pages, are more difficult understand than the original drawings, in spite of their improved resolution and size. Because the labels have been removed from the drawings, the added difficulty in interpreting said drawings comes without the ability to read said labels, which was the intended benefit of enlarging the drawings to begin with.
Applicant may remove the labels in question from the drawings if desired. However, in the absence of said labels, enlargement of the drawings only serves to make said drawings more difficult to interpret. Thus, Examiner objects to the enlargement of the drawings in combination with removal of said labels.
If Applicant desires to remove the labels in question from the drawings, Examiner respectfully requests the drawings be sized so as to fit on single pages as originally presented, as absent said labels, there is little to no benefit to the drawings being so large. 

The following are new objections necessitated by amendment. 
Claim Objections
Claim 29 is objected to because of the following informalities:  
With regard to claim 29: In line 1, the phrase “the remediation plant comprises” should be amended to recite --the remediation plant further comprises--.  
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the steps of:…" in lines 2-17.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend line 2 of claim 22 to recite --steps of:-- in place of “the steps of:”.
Claims 23-33 are rejected due to their dependency on indefinite claim 33.
Claim 24 recites “the step of segregating the condensed liquid using the oil-water separator at atmospheric pressure,” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 24 to recite to recite --The method of claim 22, wherein the step of segregating the condensed liquid using the oil-water separator is carried out at atmospheric pressure.--
Claim 25 recites the limitation "the pressure reduction step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for “the pressure reduction step” to refer to the step of “reducing a pressure within the distillation column--.
To overcome this rejection, Applicant should amend claim 25 to recite --the step of reducing a pressure within the distillation column-- in place of “the pressure reduction step”.
Claim 25 recites the limitation "the segregating step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for “the segregating step” to refer to --the step of segregating--.
To overcome this rejection, Applicant should amend claim 25 to recite --the step of segregating-- in place of “the segregating step”.
Claim 26 recites “the step of limiting a maximum molecular weight of hydrocarbons contained in the vapor using at least one of temperature and pressure in the distillation column,” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 26 to recite to recite --a step of limiting a maximum molecular weight of hydrocarbons contained in the vapor using at least one of temperature and pressure in the distillation column.--
Claim 27 recites “the step of reinjecting at least a portion of the condensed liquid back into the VDU in order to increase a purity of a resulting hydrocarbon-containing portion,” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 27 to recite to recite --a step of reinjecting at least a portion of the condensed liquid back into the VDU in order to increase a purity of a resulting hydrocarbon-containing portion.--
Claim 28 recites “the step of, prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion,” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 28 to recite to recite --a step of, prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion.--
Claim 29 recites “the remediation plant comprises a heating system having a heat exchanger with a recirculating loop and wherein the drilling mud and cuttings is heated to a temperature that is within a recovery range between 65°C and 185°C by circulating through recirculating loop of the heat exchanger,” (emphasis added). 
It is unclear if the above emphasized portion is referring to --a recirculating loop-- or to --the recirculation loop--, i.e. that recited earlier in claim 29. Presumably, Applicant’s intention is for the emphasized portion to recite --the recirculating loop--.
Furthermore, Examiner notes that were claim 29 to recite --the recirculating loop of the heat exchanger--, this limitation would lack antecedent basis. Claim 29 recites “a heating system having a heat exchanger with a recirculating loop” in lines 1-2. This limitation provides antecedent basis for a heat exchanger of the heating system and a recirculating loop of the heating system disposed with the heat exchanger. However, this limitation does not provide sufficient antecedent basis for a recirculating loop of the heat exchanger.
Presumably, Applicant intended for claim 29 to recite a heat exchanger comprises a recirculating loop.
To overcome this rejection, Applicant should amend claim 29 to recite -- wherein the remediation plant further comprises a heating system having a heat exchangercomprising a recirculating loop, and wherein the drilling mud and cuttings are heated to a temperature that is within a recovery range between 65°C and 185°C by circulating through recirculating loop
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: The structural/cooperative relationship between the heating system (i.e. the heat exchanger and recirculating loop thereof) and the remainder of the remediation plant.
Because claim 29 fails to define the relationship between the heating system and the remainder of the remediation plant, the layout of the remediation plant, and the roll of the heating system within said remediation plant is unclear. 
Claim 30 recites “the step of, while the drilling mud and cuttings is circulating in recirculating loop and is heated to be within the recovery range, injecting fresh drilling mud and cuttings into the recirculating loop such that water in the fresh drilling mud and cuttings is immediately flashed into steam and steam strips the drilling mud and cuttings,” in lines 1-4. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 30 to recite to recite --a step of, while the drilling mud and cuttings is circulating in recirculating loop and is heated to be within the recovery range, injecting fresh drilling mud and cuttings into the recirculating loop such that water in the fresh drilling mud and cuttings is immediately flashed into steam and steam strips the drilling mud and cuttings,--.
Claim 30 recites “the step of, while the drilling mud and cuttings is circulating in recirculating loop and is heated to be within the recovery range, injecting fresh drilling mud and cuttings into the recirculating loop such that water in the fresh drilling mud and cuttings is immediately flashed into steam and steam strips the drilling mud and cuttings,” (emphasis added). 
It is unclear if the above emphasized portion is referring to --a recirculating loop-- or to --the recirculation loop--, i.e. that recited earlier in claim 29. Presumably, Applicant’s intention is for the emphasized portion to recite --the recirculating loop--.
To overcome this rejection, Applicant should amend line 2 of claim 30 to recite --the recirculating loop-- rather than merely “recirculating loop”. 
Claim 31 recites “the step of cooling a top portion of the distillation column such that a first portion of the vapor that is comprised of heavier hydrocarbon fractions having a first molecular weight condenses and remains in the distillation column, while at the same time a second portion of the vapor that is comprised of light hydrocarbon fractions having a second and lighter molecular weight is separated from the first portion of the vapor and is condensed in the condenser,” in lines 1-5. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 31 to recite to recite --a step of cooling a top portion of the distillation column such that a first portion of the vapor that is comprised of heavier hydrocarbon fractions having a first molecular weight condenses and remains in the distillation column, while at the same time a second portion of the vapor that is comprised of light hydrocarbon fractions having a second and lighter molecular weight is separated from the first portion of the vapor and is condensed in the condenser,--.
Claim 32 recites the limitation "the distillation process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for “the distillation process” to reference --the step of distilling the drilling mud and cuttings--.
To overcome this rejection, Applicant should amend claim 32 to recite --the step of distilling the drilling mud and cuttings-- in place of “the distillation process”.
Claim 33 recites “the step of condensing the vapor into a condenser tank at the reduced pressure, isolating the condenser tank from distillation column, and then decanting the condenser tank,” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 33 to recite to recite --a step of condensing the vapor into a condenser tank at the reduced pressure, isolating the condenser tank from distillation column, and then decanting the condenser tank,--.
Claim 33 recites “the step of condensing the vapor into a condenser tank at the reduced pressure, isolating the condenser tank from distillation column, and then decanting the condenser tank,” (emphasis added).
It is unclear if the above emphasized portion is referring to --a distillation column-- or to --the distillation--, i.e. that recited earlier in claim 22. Presumably, Applicant’s intention is for the emphasized portion to recite --the distillation column--.
To overcome this rejection, Applicant should amend line 2 of claim 33 to recite --the distillation column-- rather than merely “distillation column”.
Claim 33 recites a “step of condensing the vapor into a condenser tank at the reduced pressure, isolating the condenser tank from distillation column, and then decanting the condenser tank.”
It is unclear if the step of “condensing the vapor into a condenser tank” should be interpreted as a step of “condensing the vapor inside a condenser tank”. A plain reading of claim 33 lends itself to such an interpretation. However, it is unclear whether or not claimed condenser tank is part of the condenser recited in claim 22. Furthermore, in the event that the condenser tank is different than the condenser of claim 22, it is unclear if the method of claim 33 could still include a step of condensing the vapor in the condenser (as required by claim 22) if it has a step of condensing the vapor inside the condenser tank, as is seemingly required by claim 33. 
 A review of Applicant’s specification suggests that Applicant’s intention is for claim 33 to capture --a step of supplying the condensed vapor from the condenser into a condenser tank at the reduced pressure, isolating the condenser tank from distillation column, and then decanting the condenser tank.--
Applicant should amend claim 33 to clarify as appropriate. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22, 24-27, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hays (US 5,132,025) or, in the alternative, under 35 U.S.C. 103 as obvious over Hays in view of Drake (US 2013/0331632).
With regard to claim 22: Hays teaches a method of remediating drilling mud and cuttings that includes a solids portion (abstract), the method comprising:
Providing a remediation plant comprising vacuum distillation unit that includes a vacuum-assisted distillation column (distillation tower/retort) 1C/8F and 3C and a condenser 2F; and an oil-water separator (hydrocarbon separator; not shown in Figures) (Figures 3 and 5, Column 3 Line 25-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30; note: It is understood that reference character 8F in Figure 5 refers to the same element labeled with 1C in Figure 3).
Note: In the interest of clarity, both the retort 3C and the distillation tower 1C/8F are relied upon to teach the claimed distillation column. In this rejection, the term “distillation column” is used to refer to the combination of the distillation tower 1C/8F and the retort 3C in Hays. The term “distillation tower” is used in this rejection to refer merely to the distillation tower 1C/8F. Such a distinction.
Although it is not explicitly taught, it is understood that the distillation column 1C/8F and 3C is a vacuum-assisted distillation column, i.e. a distillation column which operates at reduced pressure below atmospheric pressure. As evidence, Examiner points to the fact that the retort 3C, which is a component of the distillation column 1C/8F and 3C, is operated at a low pressure relative to ambient pressure, i.e. at a vacuum (Figures 3 and 5, Column 3 Line 25-Column 4 Line 2). For this reason alone, the distillation column 1C/8F and 3C qualifies as a “vacuum-assisted distillation column”.
Furthermore, the distillation tower 1C/8F of the distillation column is in fluid communication with heat treater retort 3C of the distillation column such that the distillation tower 1C/8F receives vapor from said retort 3C (Figure 3, Column 3 Line 25-Column 4 Line 2). It is well understood that fluids, e.g. gases and liquids, will flow from areas of high pressure to areas of low pressure. Thus, it is understood that the said distillation tower 1C/8F must be operated at a pressure at least slightly lower than the pressure in the retort 3C, in order for vapors to flow from said retort 3C into said distillation tower 1C/8F as intended. Therefore, it is understood that the distillation tower 1C/8F necessarily operates at a reduced pressure below atmospheric pressure. 
In view of the above, it is clear that both the distillation tower 1C/8F and the retort 3C of the distillation column operate at a reduced pressure below atmospheric pressure. Thus, the distillation column 1C/8F and 3C qualifies as a vacuum-assisted distillation column. 
In the unlikely alternative, i.e. if the distillation tower 1C/8F does not necessarily operate at a reduced pressure below atmospheric pressure, a person having ordinary skill in the art would recognize that it would be desirable to operate said tower at a pressure below atmospheric pressure, i.e. at a vacuum slightly lower than that of the retort 3C, to ensure that vapor flows from the retort to the distillation tower 1C/8F as intended.
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hays by configuring the distillation tower 1C/8F to operate at a reduced pressure below ambient pressure, in particular a vacuum pressure slightly lower than that of the retort 3C, in order to ensure that the vapor flows from the retort 3C to the distillation tower 1C/8F as intended by Hays. In Hays modified as such, both the distillation tower 1C/8F and the retort 3C of the distillation column would operate at a reduced pressure below atmospheric pressure. Thus, the distillation column 1C/8F and 3C of Hays modified as such qualifies as a vacuum-assisted distillation column. 
The method of Hays (or modified Hays) further comprising, reducing a pressure in the distillation column 1C/8F and 3C to a reduced pressure that is less than atmospheric pressure (Figures 3 and 5, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30; see discussion above for further details).
Distilling the drilling mud and cuttings, including the solids portion, within the distillation column 1C/8F and 3C at the reduced pressure by raising a temperature of the drilling mud and cuttings to an elevated temperature such that a liquids portion of the drilling mud and cuttings forms a vapor (Figures 3 and 5, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30).
Although it is not explicitly taught, it is understood that the elevated temperature to which the drilling mud and cuttings are raised is less than a cracking temperature of a drilling fluid in the drilling mud and cuttings, as evidenced by the fact that Hays is silent to any cracking of a drilling fluid or any other component within the drilling mud and cuttings.
In the unlikely alternative, the fact that Hays is silent to any cracking of a drilling fluid or any other component within the drilling mud and cuttings would give a person having ordinary skill in the art a reasonable expectation that the method of Hays can be successfully carried out if the elevated temperature to which the drilling mud and cuttings are raised within the distillation column is less than a cracking temperature of a drilling fluid in the drilling mud and cuttings.
If it were not already the case in Hays, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hays by carrying out the distillation step, such that in said step the elevated temperature to which the drilling mud and cuttings are raised within the distillation column is less than a cracking temperature of a drilling fluid in the drilling mud and cuttings, in order to obtain a method having a predictably functional distilling step in congruence with the teachings of Hays.
The method of Hays (or modified Hays) further comprising a step of separating the vapor from the solids portion of the drilling mud and cuttings (Figures 3 and 5, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30).
In the condenser 2F, condensing the separated vapor to form a condensed liquid (Figures 3 and 5, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30).
And feeding a portion of the condensed liquid from the condenser 2F to the oil-water separator (hydrocarbon separator; not shown) (Figures 3 and 5, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30).
Hays does not explicitly teach that the hydrocarbon separator (not shown in Figures) is an oil-water separator. However, Hays’ method is one of recycling the components of oil well drilling mud and saltwater “which includes reducing the mud to an aqueous slurry; separating and collecting the useable hydrocarbons from the slurry by evaporation or chemical action,” (abstract, emphasis added). Therefore, it is understood that the condensed liquid feed to the hydrocarbon separator will be at least partially aqueous. In the context of a hydrocarbon separator which receives an aqueous liquid, an individual with an understanding of separation processes will recognize that the taught hydrocarbon separator is an oil-water separator which is configured to separate hydrocarbon components (i.e. oil components) from an aqueous (water-containing) portion of said liquid. Thus, it is understood that the “hydrocarbon separator” is an oil-water separator, and that Hays will include a step of using the oil water separator to segregate the condensed liquid into a hydrocarbon portion and a water-containing (aqueous) portion. The separated hydrocarbon portion qualifies as a recovered drilling fluid at least in that it is a fluid that was contained in and recovered from a drilling mud. Furthermore, said separated hydrocarbon portion is a drilling fluid which is physically and chemically equivalent to a virgin form of said drilling fluid, i.e. of itself, at least in that it is physically and chemically equivalent to a virgin form of itself, i.e. a form of itself which had not been mixed with the other components of the drilling mud, i.e. the other components from which it has been separated.
In the alternative, Hays teaches that their method is one of recycling the components of oil well drilling mud and saltwater “which includes reducing the mud to an aqueous slurry; separating and collecting the useable hydrocarbons from the slurry by evaporation or chemical action,” (abstract, emphasis added). Furthermore, Hays’ teachings indicate that recycling of drilling mud is a goal of their invention (Column 2 Lines 1-15). In view of said teachings, there is clear motivation to separate the hydrocarbon liquid portion of said drilling mud from the aqueous liquid portion thereof. 
A person having ordinary skill in the art would recognize that distillate obtained from the distillation column 1C/8F and 3C and condensed in condenser 2F will contain a hydrocarbon portion and an aqueous portion, as said distillate is obtained from evaporated liquid portions of the drilling mud in the retort 3C of the distillation column (Figures 3 and 5, Column 2 Lines 1-15, Column 2 Line 50-Column 4 Line 2, Column 4 Line 25-Column 5 Line 30). At the very least, a person having ordinary skill in the art, upon reading Hays would have a reasonable expectation that said distillate would contain a hydrocarbon portion and an aqueous portion. Therefore, a person having ordinary skill in the art would recognize, or at least have the expectation, that some means of separating the hydrocarbon portion of the distillate from the aqueous portion thereof would be needed in order to separate the and collect useable hydrocarbons as desired by Hays. Furthermore, Hays’ teaching that the distillate is supplied from the condenser to a hydrocarbon separator (Column 4 Line 25-Column 5 Line 30) would at least suggest that a means for separating the hydrocarbon portion from the aqueous portion is present in Hays. 
It is well understood that hydrocarbons are immiscible with water, and that mixtures which contain hydrocarbons and an aqueous liquid such as water, will separate into two immiscible phases, i.e. an organic phase containing the hydrocarbon and an aqueous phase containing the aqueous liquid. Thus, it is understood that the distillate in Hays, being comprised of a hydrocarbon portion and an aqueous portion, will be comprised of two immiscible phases, i.e. an organic phase containing the hydrocarbon portion and an aqueous phase containing the aqueous portion. As evidence, Examiner points to Hays’ teaching that drilling mud is “a suspension of generally aqueous fluid and emulsions” (Column 1 lines 18-25). In the interest of clarity, the term emulsion is understood to describe a fine dispersion of minute droplets of one liquid in another in which it is not soluble or miscible. Because the distillate in Hays is obtained by evaporating the drilling mud, which is a liquid which contains an emulsion of hydrocarbons and aqueous fluid, it is understood that said distillate will also contain an emulsion of hydrocarbons and aqueous fluid.
Oil-water separators are notoriously well known in the art as effective means for separating immiscible organic and aqueous fractions. For example, Drake teaches a method of separating and purifying components from mixtures and emulsions containing hydrocarbons, water, salt, and mineral solids (abstract), wherein said mixtures/emulsions are understood to be drilling mud in a preferred embodiment of Drake (as evidence, Examiner points to paragraphs [0003]-[0008] and [0018]). Drakes method comprises steps of evaporating a vapor stream from drilling mud (oilfield wastes) in a thermal desorbing step, condensing the vapor in a vapor condensing step 130 to form a liquid stream, and separating said liquid stream into an organic phase and an aqueous phase in liquid separating step 140, wherein said liquid separating step may be carried out using several different types of oil-water separators (Figure 1, paragraphs [0020]-[0023] and [0033]-[0034]).
If it were not already the case in base Hays, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hays in view of Drake by providing an oil-water separator to function as the “hydrocarbon separator” of Hays, and by using the oil-water separator to carry out a step of segregating the condensed liquid from the condenser 2F into a hydrocarbon product and a water-containing portion, in order to separate and collect useable hydrocarbons from said distillate, as is clearly desirable and predictably necessary in view of Hays’ disclosure. In Hays modified as such, the separated hydrocarbon product qualifies as a recovered drilling fluid at least in that it is a fluid that was contained in and recovered from a drilling mud. Furthermore, said separated hydrocarbon product is a drilling fluid which is physically and chemically equivalent to a virgin form of said drilling fluid, i.e. of itself, at least in that it is physically and chemically equivalent to a virgin form of itself, i.e. a form of itself which had not been mixed with the other components of the drilling mud, i.e. the other components from which it has been separated.
With regard to claim 24: As discussed in the rejection of claim 24 above, Hays (or modified Hays) comprises a step of segregating the condensed liquid using the oil-water separator.
Hays (or modified Hays) is silent to the segregating step being carried out at atmospheric pressure.
However, a person having ordinary skill in the art would have a reasonable expectation that the segregating step could be carried out at atmospheric pressure, i.e. there is no particular reason why the segregating step would need to be carried out at low pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Hays by carrying out the step of segregating at atmospheric pressure in order to obtain a method having a predictably functional segregating step.
With regard to claim 25: Hays is silent to the step of segregating being the only step that is carried out at atmospheric pressure following the pressure reduction step.
However, a person having ordinary skill in the art would have a reasonable expectation that the segregating step could be carried out at atmospheric pressure, i.e. there is no particular reason why the segregating step would need to be carried out at low pressure. This would hold even if it is the only step that is carried out at atmospheric pressure following the pressure reduction step.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Hays by carrying out the step of segregating at atmospheric pressure, wherein said segregating step is the only one carried out at atmospheric pressure, in order to obtain a method having a predictably functional segregating step.
With regard to claim 26: In Hays (or modified Hays), the distillation column 1C/8F and 3C is necessarily operated at a temperature and a pressure. Said temperature and pressure of the distillation column will necessarily limit the maximum molecular weight of hydrocarbons contained in the vapor (i.e. vapor issuing from the top of column). Specifically, the temperature and pressure of the distillation column will necessarily prevent hydrocarbons having boiling points, at the operating pressure(s) in the column, higher than the temperature(s) in the upper section of the column from passing through the top of the column and reaching the top of the column and escaping the column in the vapor issuing from the top thereof. In view of the forgoing, Hays (or modified Hays) necessarily comprises a step of limiting a maximum molecular weight of hydrocarbons contained in the vapor using temperature and pressure in the distillation column.
With regard to claim 27: Hays (or modified Hays) contains a step of reinjecting at least a portion of the condensed liquid back into the VDU (i.e. the distillation column 1C/8F and 3C) via reflux line 12F (Column 4 Lines 25-40). It is understood that this step of reinjecting, by virtue of supplying the distillate back to the VDU (i.e. the distillation column 1C/8F and 3C), will result in said already distilled distillate being subjected to distillation a second time, thus increasing a purity of the resulting hydrocarbon-containing portion.
With regard to claim 31: In operation of distillation columns, higher portions of the columns are necessarily cooler than lower portions of the column such that heavier fractions in the vapor ascending the column will condense in said upper portions of the column, while lighter fractions in the vapor will remain in a vaporous state so as to leave the distillation column trough the distillate vapor draw thereof. A person having an understanding of distillation will appreciate that, in order for distillation columns to function properly they must get progressively cooler as described above in higher portions thereof. Without having a progressively cooling temperature gradient from the bottom to the top thereof, a distillation column would be unable to function properly to separate (distill) the fluid flowing therein.
In view of the forgoing, and based on the fact that the distillation column 1C/8F and 3C of Hays (or modified Hays) is functional, it is understood that Hays necessarily comprises a step of cooling, by some mechanism, a top portion of the distillation column, i.e. the upper portions of the distillation tower 1C/8F of the column, such that a first portion of the vapor that is comprised of heavier hydrocarbon fractions having a first molecular weight condenses and remains in the distillation column, while at the same time a second portion of the vapor that is comprised of light hydrocarbon fractions having a second and lighter molecular weight is separated from the first portion of the vapor and is condensed in the condenser 2F.

Claim(s) 23 and 32 are rejected under 35 U.S.C. 103 as obvious over Hays, or in the alternative, over Hays in view of Drake.
With regard to claim 23: Hays (or modified Hays in combination with Drake) teaches or renders obvious all of the limitations of claim 22 as discussed in the 102/103 rejections above.
Hays is silent to the reduced pressure in the column ranging from 10 mmHg to 30 mmHg.
However, Hays does teach that the reduced pressure in the column, i.e. the retort thereof, is in the range of 1 cmHg (10 mmHg) or below (Hays: Column 3 Lines 25-50). The taught pressure range overlaps the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). Based on the taught operating a pressure range of 10 mmHg or less, a person having ordinary skill in the art would be given a reasonable expectation that the claimed pressure range of 10-30 mmHg, being close to and overlapping the taught range, would workable. 
Furthermore, pressure is well understood to be a result effective variable in distillation. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Hays by optimizing the operating pressure in the column to be in the range of 10 mmHg to 30 mmHg, in order to obtain a predictably workable distillation method.
	With regard to claim 32: Hays (or modified Hays in combination with Drake) teaches that the distillation process, i.e. the step of distilling, is batch. Thus, Hays is silent to the distillation process being continuous.
	However, continuous operations are prima facie obvious over prior art batch operations (see MPEP 2144.04(V)E). Furthermore, Hays teaches an alternative embodiment of the distillation operation, i.e. that depicted in Figure 6, which, although it is not explicitly taught, is clearly capable of operating continuously (Figure 6, Column 5 Line 30-Column 6 Line 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Hays by operating the distillation process (the step of distilling) continuously, including by reconfiguring the column to have a form capable of continuous operation, e.g. like that in Figure 6, if necessary, in order to obtain a predictably functional method of remediating drilling mud. 

Claim(s) 28 is rejected under 35 U.S.C. 103 as obvious over Hays in view of Drake.
With regard to claim 28: Hays (or modified Hays in combination with Drake) teaches or renders obvious all of the limitations of claim 27 as discussed in the 102/103 rejections above.
Hays is silent to a step of prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion.
However, oil-water separators which function by, prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion, are notoriously well known in the art. For example, Drake teaches the use of an oil water separator in the form of a horizontal coalescing gravity decanter (paragraph [0034]). A person having ordinary skill in the art would recognize that this horizontal coalescing gravity decanter is an oil-water separator which functions by, prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion.
	The oil-water separator of Hays (or modified Hays) is merely a generic oil water separator having no particular structure. Thus, a person having ordinary skill in the art would recognize that it would be necessary to select a particular type of oil water separator for use in order to actually implement Hays. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (or further modify) Hays Drake by selecting a horizontal coalescing gravity decanter for use as the oil water separator, i.e. such that Hays were to comprise a step of, prior to segregating condensed vapor using the oil-water separator, gravity separating the condensed vapor in order to separate the hydrocarbon-containing portion from a water-containing portion, in order to provide Hays with a predictably functional oil water separator having a particular structure, such that the method of Hays can be implemented in reality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772